           Case 7:21-cv-04294-PMH Document 29 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CYRIL CURTIS – DIN # 19-A-0921,
                            Plaintiff,                         ORDER

                     -against-                                 21-CV-04294 (PMH)
ROCKLAND COUNTY, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         On August 30, 2021, Plaintiff filed what is, in effect, a Second Amended Complaint. (Doc.

18). Notably, the caption of that pleading still refers to four “John Doe” defendants. It seems,

however, that those purportedly unknown individuals are the very same people identified by the

Rockland County Law Department. (See Doc. 13; Doc. 15; Doc. 16). Specifically, it seems that:

   1) Officer John Doe 1 is Officer Raymond Lund;

   2) Officer John Doe 2 is Defendant John Casey;

   3) Officer John Doe 3 is Officer Michael Vigilleti; and

   4) Officer John Doe 4 is Investigator Joe Alvarez.

(See Doc. 15). Accordingly, the Clerk of the Court is respectfully directed to: (1) terminate Officer

John Doe 1, Officer John Doe 2, Officer John Doe 3, and Officer John Doe 4 as parties; and (2)

restore Officer Lund, Officer Vigilleti, and Investigator Alvarez as parties.

         The Clerk of the Court is further directed to mail a copy of this Order to Plaintiff.

                                                    SO ORDERED:

Dated:     White Plains, New York
           September 16, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge
